Case 4:21-cv-00733 Document 1-4 Filed 09/22/21 Page 1of 7 PagelD#: 72

EXHIBIT D
Case 4:21-cv-00733 Document 1-4 Filed 09/22/21 Page 2 of 7 PagelD#: 73

 

From: Kat Balch <kbalch @collin.edu>

Sent: Thursday, September 24, 2020 12:31 PM

To: Lorena Rodriguez <lrodriguez@collin.edu>; Kim Nyman <knyman@collin.edu>; Suzanne E. Jones
<sejones@collin.edu>

Cc: Aaron West <awest@collin.edu>

Subject: Re: Greetings on this Misty September Day!! Faculty Council Webinar THIS Friday (25
September 2020)

 

I'd asked Dr. Jenkins on Tuesday night before the Board meeting whether! needed to check
with anyone about promoting new outside organizations during College meetings as it had never
cropped up under my administration. She apparently asked the College counsel and this is the
result.

Its out of ourhands...and will not be mentioned whatsoever during tymormws meeting.

Kat Baich
Professor af English
Faculty Council President (2019-2071)

35
we

COLLIN
COLLEGE

"The Spirit Makes the Master”

 

From: Lorena Rodriguez <lrodriguez@collin.edu>

Sent: Thursday, September 24, 2020 12:21 PM

To: Kat Balch <kbalch@collin.edu>; Kim Nyman <knyman@collinedu>; Suzanne E. Jones
<sejones@collin.edu>

Cc: Aaron West <awest@collinedu>

Subject: Re: Greetings on this Misty September Day!! Faculty Council Webinar THIS Friday (25
September 2020)

Fortransparency sake: Whose advice was this?

Lorena Rodriguez

Economics Professor

Collin College - Technical Campus
Building A, office A-O7OL

2550 Bending Branch Way

Allen, TX 75013
Case 4:21-cv-00733 Document 1-4 Filed 09/22/21 Page 3 of 7 PagelD#: 74

 

From: Kat Balch <kbalch@collin.edu>

Sent: Thursday, September 24, 2020 11:27 AM

To: Kim Nyman <knyman@collin.edu>; Suzanne E. Jones <sejones@ collin.edu>

Ce: Aaron West <awest@collin.e du>; Lorena Rodriguez <lrodriguez@collin.edu>

Subject: Re: Greetings on this Misty September Day!! Faculty Council Webinar THIS Friday (25
September 2020)

G morning ladies (and Aaron)!

Listen, I' ve just been advised that we absolutely cannot make an announcement about the
existence or solicit membership in TFAas its an organization dearly associated with state and
national labororganizations/ unions. The college doesn't allow us to use their

time/'space/ resources (and our Webinar fits that definition of time and space AND resources) im
recruitior groups like this. Thought youd like p know.

Kat Balch
Professor of English
Faculty Council President (2019-2021)

3h
ay

COLLIS
OOLLEGE

  

“The Spirit Makes the Master"

 

From: Kat Balch <kbalch@collin.edu>
Sent: Tuesday, September 22, 2020 2:50 PM

To: Kim Nyman <knyman@collin.edu>; Suzanne E. Jones <sejones @collinedu>
Cc: Aaron West <awest@collin.edu>

Subject: Re: Greetings on this Misty September Day!! Faculty Council Webinar THIS Friday (25
September 2020)

Cool...thank for the info. I'll be meeting with Aaron sometime tomorrow t finalize things and
will work this in as best we're able given everyone's schedules and such. I appreciate your work
on this, ladies.

Kat Balch

Professor of English
Faculty Council President (2019-2021)

3h
aw

COLLIN
OOLLEGE

“The Spirit Makes the Master"
Case 4:21-cv-00733 Document 1-4 Filed 09/22/21 Page 4 of 7 PagelID #: 75

 

From: Kim Nyman <knyman@collin.edu>

Sent: Tuesday, September 22, 2020 2:48 PM

To: Suzanne E. Jones <sejones@ collin.edu>; Kat Balch <kbalch@collin.edu>

Subject: Re: Greetings on this Misty September Day!! Faculty Council Webinar THIS Friday (25
September 2020)

And a quick aside - since this is an announcement, rather than "new business" and it doesn't
require any action from the Council, | think it can be included this week with no problem.

Kim Parker Nyman

Professor, Communication Studies
Preston Ridge Campus

9700 Wade Blvd.

Frisco, TX 75035

Of2 377-1578

KNyman@collin.edu

 

From: Suzanne E. Jones <sejones@collin.edu>

Sent: Tuesday, September 22, 2020 2:45 PM

To: Kat Balch <kbalch @collinedu>; Kim Nyman <knyman@collin.edu>

Subject: Re: Greetings on this Misty September Day!! Faculty Council Webinar THIS Friday (25
September 2020)

Here is information about TFA from our website. It is under the NEA/TSTA umbrella and does
same kind of work. Collin has never had a local chapter before, but we are starting on.

The Texas Faculty Association (TFA) is a non-profit organization formed in
1985 to protect the rights of higher education faculty and support staff.

Itis dedicated to academic freedom, collegiality across all faculty ranks, faculty
participation in governance, and continued improvement of teaching,
scholarship and creativity in every college, university and post-secondary
institution in Texas.

Affiliated with the Texas State Teachers Association and the National Education
Association, TFA has the resources and skills to assist college and university
employees whenever problems arise. In addition to a strong, collective voice in
the legislature, TFA offers its members access to Member Advocates who can
assist with employment related concerns, as well as top-notch professional

liability coverage through NEA's Educators Employment Liability Program.

Through NEA's Member Benefits Corporation, TFA members enjoy educator-
focused savings programs for financial protection, investments, insurance,
travel, and everyday savings on numerous products and services, such as cell
phone service, warehouse club membership, auto buying, vacations & tours,
and more. Visit the NEA Member Benefits website to see the savings available
to TFA members.

Read our to learn more about how our organization
operates.

Suzanne Jones, Ed.D.

Professor of Education

Service Learning Faculty Coordinator - Frisco Campus
Collin College

sejones @collin.edu
Case 4:21-cv-00733 Document 1-4 Filed 09/22/21 Page 5of 7 PagelD#: 76

Office: LH173-Frisco Campus
Phone Number: 469-365-1813

 

From: Kat Balch <kbalch @collin.edu>

Sent: Tuesday, September 22, 2020 12:31 PM

To: Suzanne E. Jones <sejones@collin.edu>

Subject: Re: Greetings on this Misty September Day!! Faculty Council Webinar THIS Friday (25
September 2020)

Would yousend me the information on that? As this is coming out after the "new business"
deadline, I might not be able to include it this month, but I totally could next

Kat Balch
Professor of English
Faculty Council President (2019-2071)

35
io

OOLLES
OOLLEGE

“The Spirit Makes the Master"

 

From: Suzanne E. Jones <sejones@collin.edu>

Sent: Tuesday, September 22, 2020 12:15 PM

To: Kat Balch <kbalch @collin.edu>; Kim Nyman <knyman @collin.edu>

Subject: Re: Greetings on this Misty September Day!! Faculty Council Webinar THIS Friday (25
September 2020)

Kat,
Whenever you send the agenda, | was wondering if we could give a quick announcement in the
new business about our Collin chapter of Texas Faculty Association that we are getting off the
ground? I'm going to have Kim give that quick announcement which is why | copied her.

Suzanne Jones, Ed.D.

Professor of Education

Service Learning Faculty Coordinator - Frisco Campus
Collin College

sejones @collinvedu

Office: LH173-Frisco Campus

Phone Number: 469-365-1813
Case 4:21-cv-00733 Document 1-4 Filed 09/22/21 Page 6 of 7 PagelD #: 77

 

From: Kat Balch <kbalch @collinedu>

Sent: Tuesday, September 22, 2020 11:28 AM

To: Kat Balch <kbalch@collinedu>; Aaron West <awest@collin.edu>

Subject: Greetings on this Misty September Day!! Faculty Council Webinar THIS Friday (25 September
2020)

Hi everyone!

I'd like to take this opportunity remind you that, once again, your Faculty Council will be
meeting ina Zoom Webinar and ywu're invited f join in a: attendees. While you'll be able
watch and listen to the proceedings, youll have no video/audio participation access...but you
WILL be able to text-chat in with questions if youso desire. In this manner, the Faculty Council
will maintain its time-honored tradition ofhosting open meetings during the contract year and,
at the same time, maintain proper social distancing and health) safety protocols with a group as
large as we can be.

Feel free to join us if you'd like. Our meeting will start promptly at 1p on this Friday. The
Attendee linkis attached.

Kat Baich

Professor of English
Faculty Council President (2019-27021)

3h
om

COLLIS
OOLLEGE

  

“The Spirit Makes the Master"

Faculty (full and part time),

You are invited to a Zoom webinar.
When: Sep 25, 2020 01:00 PM Central Time (U5 and Canada)
Topic: September 27020 Regular Faculty Council Meeting

Register in advance forthis webinar:
http s://zoom.us/webinar/register/WN_¢GM 3BPmmOKOWS OgxHFNvMe

Or an H.323/SIP room system:
H.323:
162.255.37.11 (US West]
162.255.36.11 (US East)
Case 4:21-cv-00733 Document 1-4 Filed 09/22/21 Page 7 of 7 PagelD#: 78

221.122.858.195 (China
115.114.131.7 [India Mumbai)
115.114.115.7 (India Hyderabad)
213.19.144.110 (Amsterdam Netherlands)
213.244.140.110 (Germany)
103.127.166.55 (Australia)
209.959.711.110 (Hong Kong SAR)
64.2711.144.160 (Brazil)
69.174.57.160 (Canada)
207.226.132.110 (Japan|
Meeting ID: 979 2602 8120
Passcode: 607580

SIP: 979276028120@z00mcrc.com
Passcode: 607580

After registering, you will receive a confirmation email containing information about joining the
webinar.
